Citation Nr: 1143209	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gout. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to December 1994. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of entitlement to service connection for gout.

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder

In March 2011, the Veteran submitted additional evidence in support of his claim.  
Although there is no indication that he was waiving consideration of the evidence by the agency of original jurisdiction in the first instance, the Board finds that, in light of the full grant of benefits sought herein, there is no prejudice to the Veteran in proceeding to adjudicate the claim.  See 38 C.F.R. § 20.1304 (c) (2011). 


FINDING OF FACT

The Veteran's gout is related to service. 


CONCLUSION OF LAW

Gout was incurred in service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that he currently had gout related to service.  He  asserts that has had the same gout symptoms ever since service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) . 

With respect to Hickson element (1), current disability, the record shows that the Veteran currently has a diagnosis of gout.  Hickson element (1) is accordingly met for the claim. 

With respect to in-service disease and injury, a review of the service treatment records, shows that gout was ruled out in September 1976.  However, in May 1993, an elevated uric acid reading was noted, as was an assessment of risk for gout.  Additionally, during his October 2010 hearing, the Veteran testified that the current gout symptoms he experiences are the same as those he experienced during service.  As will be discussed in greater detail below, while gout is not the type of disease capable of identification by a lay person, the Veteran is competent to testify that his current symptoms are the same ones he has had since service.  See infra Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While no equivocal diagnosis of gout was made in service, given the elevated uric acid readings and the notation of risk for gout in service, the Veteran's testimony as to his symptoms, and resolving all doubt in the Veteran's favor, the Board finds that gout manifested in service.  Hickson element (2) is therefore satisfied. 

With respect to crucial Hickson element (3), medical nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's gout and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The relevant evidence includes a January 2011 letter, from M.K., M.D. stating that the Veteran had a long standing history of gouty arthropathy and that the Veteran had indicated to him that he had elevated uric acid during service.  Dr. K opined that it was "reasonable to assess that [the Veteran's] high uric acid in the mid 1990's, is consistent with [his] gouty arthropathy today."  This opinion is considered probative as it was definitive.  While it was not based upon a complete review of the Veteran's entire claims file, Dr. K based his opinion on facts provided by the Veteran which are an accurate reflection of the records.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that a private medical opinion may not be discounted solely because the opining physician did not review the claims file); cf. Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably, there is no evidence contrary to this opinion of record.  Therefore, Hickson element (3) is met.  

The Veteran also testified at his October 2010 hearing that he has the same gout symptoms now that he had in service.  He stated that he started having pain and sensitivity in his foot while in service.  See Hearing Transcript, page 4. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). 

Upon consideration of the aforementioned statements provided by the Veteran regarding the onset of gout (i.e., in service), the Board finds that they are credible.  
Gout is not the type of disease capable of identification by a lay person since it requires medical testing and the Veteran has not shown that he has the medical training or experience necessary to make such a diagnosis.  Id.  However, the Board finds that the Veteran is competent to testify what he thinks are symptoms of gout (pain, sensitivity, etc.).  Additionally, the Veteran is competent to testify that his current symptoms are the same ones he has had since service because he currently has a diagnosis of gout.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding  that the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "[A]lthough interest may affect the credibility of testimony, it does not affect competency to testify.").  The Veteran's statements that he experienced gout since service are credible. 

Because all three Hickson elements have met, as well as based on the Veteran's symptoms as to continuity of symptoms since service, the Board finds that the weight of the evidence demonstrates that service connection for gout is warranted.  


ORDER

Entitlement to service connection for gout is granted.  




____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


